 1    WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-11-08036-001-PCT-DGC
10                        Plaintiff,                    ORDER
11   v.

12   Ryan Lee Quay,
13                        Defendant.
14
15           The defendant appeared in court with counsel. The defendant's probable cause
16    hearing was waived and the detention hearing was submitted on the record. The Court
17    finds probable cause to believe the defendant violated the terms of his supervised release
18    as alleged in the petition.      The Court further finds, pursuant to Rule 32.l(a)(6), that
19    defendant has failed to show by clear and convincing evidence that he is not a flight risk
20    or a danger.
21           IT IS HEREBY ORDERED that the defendant shall be bound over for further
22    proceedings on the petition to revoke his supervised release.
23           IT IS FURTHER ORDERED that the defend,ant is detained as a flight risk and a
24    danger, pending further revocation proceedings.
25           Dated this 1st day of November, 2018.

26
27
28
